Title: George Jefferson to Thomas Jefferson, 30 May 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 30th May 1809
           I send you by Mr Randolph’s boat two boxes which we have lately received.—There is some nail rod & bar iron which I had reserved, but Ben cannot carry it.—If you find you will require it before Mr R’s boats will be down again, be pleased to inform me, that I may forward it by others.
          I am Dear Sir Yr Very humble servt Geo. Jefferson
        